 



Exhibit 10.11

PROMISSORY NOTE

      $3,374,734.33   October 1, 2003     Tulsa, Oklahoma

     FOR VALUE RECEIVED, the undersigned, XETA TECHNOLOGIES, INC., an Oklahoma
corporation (“Maker”), promises to pay to the order of BANK OF OKLAHOMA, N.A.
(“Lender”), at its offices in Tulsa, Oklahoma, the principal sum of Three
Million Three Hundred Seventy-Four Thousand Seven Hundred Thirty-Four and 33/100
Dollars ($3,374,734.33) under the terms of the Revolving Credit and Term Loan
Agreement (“Credit Agreement”) between Maker and Lender of even date herewith,
payable as follows (all capitalized terms used but not defined herein shall have
the meanings given in the Credit Agreement):



    Principal. Principal shall be shall be payable in consecutive monthly
installments on the 1st day of each month, commencing November, 2003, with each
installment except the last equal to $86,524.26. The last installment, due
September 30, 2006, shall equal the remaining balance of principal hereunder.  
    Interest. Interest shall be payable on the first day of each month,
commencing the 1st day of November, 2003, and at maturity. Interest shall accrue
on the principal balance outstanding hereunder and on any past due interest
hereunder at a rate at all times equal to the Note Rate (defined below).

        “Note Rate” shall mean a rate at all times equal to the Adjusted Prime
Rate or the Adjusted LIBOR Rate, as elected by Maker pursuant to a properly made
Interest Rate Election (defined below); provided, that at the end of any
applicable Interest Period (defined below), the Note Rate shall revert to the
Adjusted Prime Rate unless a new Interest Rate Election has been properly made
by Maker. The Adjusted Prime Rate and the Adjusted LIBOR Rate shall be
calculated, on any date of determination thereof, as follows:

                          Funded Debt to Cash Flow   Adjusted LIBOR Rate
Adjusted Prime Rate  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Greater than or equal to 2.50 to 1
  LIBOR Rate plus 2.75%   Prime Rate plus .25%    
 
                       
Greater than or equal to 2.0 to 1 but less than 2.5 to 1
  LIBOR Rate plus 2.25%   Prime Rate    
 
                       
Greater than or equal to 1.50 to 1 but less than 2.0 to 1
  LIBOR Rate plus 2.00%   Prime Rate minus .25%    
 
                       
Greater than or equal to 1.0 to 1 but less than 1.5 to 1
  LIBOR Rate plus 1.75%   Prime Rate minus .50%    
 
                       
Less than 1.0 to 1
  LIBOR Rate plus 1.50%   Prime Rate minus .75%    

The Adjusted LIBOR Rate and Adjusted Prime Rate shall be recalculated on not
less than a quarterly basis, on the date on which the Lender is in receipt of
Maker’s most recent financial

-1-



--------------------------------------------------------------------------------



 



statements (and, in the case of the year-end financial statements, audit report)
for the fiscal quarter then ended (“Pricing Date”). From the date of this
Agreement to the first recalculation, the Adjusted LIBOR Rate shall be set at
the LIBOR Rate plus 2 percent (2.00%), and the Adjusted Prime Rate shall be set
at the Prime Rate minus .5 percent (-.50%). The Note Rate shall be established
based on the ratio of Funded Debt to Cash Flow for the most recently completed
fiscal quarter and the Note Rate established on a Pricing Date shall remain in
effect until the next Pricing Date. If the Maker has not delivered its financial
statements by the date such financial statements (and, in the case of the
year-end financial statements, audit report) are required to be delivered under
the Credit Agreement, until such financial statements and audit report are
delivered, the Note Rate shall be the LIBOR Rate plus one and three quarters of
one percent (1.75%). If the Maker subsequently delivers such financial
statements before the next Pricing Date, the Note Rate established by such late
delivered financial statements shall take effect from the date of delivery until
the next Pricing Date. In all other circumstances, the Note Rate established by
such financial statements shall be in effect from the Pricing Date that occurs
immediately after the end of the fiscal quarter covered by such financial
statements until the next Pricing Date. Each determination of the Note Rate made
by the Lender in accordance with the foregoing shall be conclusive and binding
on the Maker and the Lender if reasonably determined. Any change in the Note
Rate resulting from a change in the Prime Rate shall be effective as of the
opening of business on the day on which such change in the Prime Rate becomes
effective.

     “Funded Debt” (for purposes of this Note) shall mean all interest bearing
debt.

     “Cash Flow” (for purposes of this Note) shall mean EBITDA less Cash Taxes.

     “Interest Rate Election” means written notice from Maker to Lender no
earlier than twenty (20) days and no later than five (5) days prior to the
contemplated effective date, substantially in form and content as set forth on
Exhibit “A” hereto, whereby Maker may elect from time to time that interest
shall accrue hereunder at the Adjusted Prime Rate or the Adjusted LIBOR Rate.

     “LIBOR Rate” means the London Interbank Offered Rate composite rate per
annum for U.S. Dollars for the applicable Interest Period which appears on the
LIBOR 01 page of the Reuters information service on the day the Interest Rate
Election is received by Lender. The LIBOR Rate shall remain fixed during the
applicable Interest Period.

     “Interest Period” shall mean a period of time equal to the lesser of: (i)
at the election of the Maker, thirty (30), sixty (60), or ninety (90) days; or
(ii) the number of days between the contemplated effective date specified by the
Maker in the applicable Interest Rate Election and the maturity date hereunder.

     “Prime Rate” shall mean a fluctuating interest rate per annum as in effect
from time to time, which interest rate per annum shall at all times be equal to
the rate of interest announced publicly from time to time (whether or not
charged in each instance), by JP Morgan Chase Bank, at New York, New York (“Rate
Bank”), as its base rate or general reference rate. Each change in the Prime
Rate (or any component thereof) shall become effective hereunder without notice
to Maker (which notice is hereby expressly waived by Maker), on the effective
date of each such change. Should the Rate Bank abolish or abandon the practice
of announcing or publishing a Prime Rate, then the Prime Rate used during the
remaining term of this Note shall be that interest rate or other general
reference rate then in effect at the Rate Bank which, from time to time, in the
reasonable judgment of Bank, most effectively approximates the initial
definition of the “Prime Rate.” Maker acknowledges that Lender may, from time to
time, extend credit to other borrowers at rates of interest varying from, and
having no relationship to, the Prime Rate. The rate of interest payable

-2-



--------------------------------------------------------------------------------



 



upon the indebtedness evidenced by this Note shall not, however, at any time
exceed the maximum rate of interest permitted under the laws of the State of
Oklahoma for loans of the type and character evidenced by this Note.

     If any payment shall be due on a Saturday or Sunday or upon any other day
on which state or national banks in the State of Oklahoma are closed for
business by virtue of a legal holiday for such banks, such payment shall be due
and payable on the next succeeding banking day and interest shall accrue to such
day. All interest due hereon shall be computed on the actual number of days
elapsed (365 or 366) based upon a 360-day year.

     All payments under this Note shall be made in legal tender of the United
States of America or in other immediately available funds at Lender’s office
described above, and no credit shall be given for any payment received by check,
draft or other instrument or item until such time as the holder hereof shall
have received credit therefor from the holder’s collecting agent or, in the
event no collecting agent is used, from the bank or other financial institution
upon which said check, draft or other instrument or item is drawn.

     From time to time the maturity date of this Note may be extended or this
Note may be renewed, in whole or in part, or a new note of different form may be
substituted for this Note and/or the rate of interest may be changed, or changes
may be made in consideration of loan extensions, and the holder, from time to
time, may waive or surrender, either in whole or in part, any rights,
guarantees, security interests or liens given for the benefit of the holder in
connection herewith; but no such occurrences shall in any manner affect, limit,
modify or otherwise impair any rights, guarantees or security of the holder not
specifically waived, released or surrendered in writing, nor shall any maker,
guarantor, endorser or any person who is or might be liable hereon, either
primarily or contingently, be released from such liability by reason of the
occurrence of any such event. The holder hereof, from time to time, shall have
the unlimited right to release any person who might be liable hereon; and such
release shall not affect or discharge the liability of any other person who is
or might be liable hereon.

     If any payment required by this Note to be made is not made when due, or if
any default occurs under any loan agreement or under the provisions of any
mortgage, security agreement, assignment, pledge or other document or agreement
which provides security for the indebtedness evidenced by this Note, the holder
hereof may, at its option, without notice or demand, declare this Note in
default and all indebtedness due and owing hereunder immediately due and
payable. Interest from the date of default on such principal balance and on any
past due interest hereunder shall accrue at the rate of five percent (5%) per
annum above the nondefault interest rate accruing hereunder. The Maker and any
endorsers, guarantors and sureties hereby severally waive protest, presentment,
demand, and notice of protest and nonpayment in case this Note or any payment
due hereunder is not paid when due; and they agree to any renewal, extension,
acceleration, postponement of the time of payment, substitution, exchange or
release of collateral and to the release of any party or person primarily or
contingently liable without prejudice to the holder and without notice to the
Maker or any endorser, guarantor or surety. Maker and any guarantor, endorser,
surety or any other person who is or may become liable hereon will, on demand,
pay all costs of collection, including reasonable attorney fees of the holder
hereof in attempting to enforce payment of this Note and reasonable attorney
fees for defending the validity of any document securing this Note as a valid
first and prior lien.

     Upon the occurrence of any default hereunder, Lender shall have the right,
immediately and without further action by it, to set off against this Note all
money owed by Lender in any capacity to the Maker or any guarantor, endorser or
other person who is or might be liable for payment hereof,

-3-



--------------------------------------------------------------------------------



 



whether or not due, and also to set off against all other liabilities of Maker
to Lender all money owed by Lender in any capacity to Maker; and Lender shall be
deemed to have exercised such right of setoff and to have made a charge against
such money immediately upon the occurrence of such default even though such
charge is made or entered into the books of Lender subsequently thereto.

     The holder of this Note may collect a late charge not to exceed an amount
equal to five percent (5%) of the amount of any payment which is not paid within
ten (10) days from the due date thereof, for the purposes of covering the extra
expenses involved in handling delinquent payments. This late charge provision
shall not be applicable in the event the holder hereof, at its option, elects to
receive interest at the increased rate as provided hereunder in the event of
default.

     This Note is given for an actual loan of money for business purposes and
not for personal, agricultural or residential purposes, and is executed and
delivered in the State of Oklahoma and shall be governed by and construed in
accordance with the laws of the State of Oklahoma.

              XETA TECHNOLOGIES, INC.       By   /s/ Robert B. Wagner        

--------------------------------------------------------------------------------

    Name   Robert B. Wagner     Title   CFO

-4-



--------------------------------------------------------------------------------



 



EXHIBIT “A”

(Interest Rate Election Notice)

Bank of Oklahoma, N.A.
P. O. Box 2300
Tulsa, Oklahoma 74192-2300
Attn: Mr. Stephen R. Wright, Senior Vice President

      Re:   Revolving Credit and Term Loan Agreement (“Loan Agreement”) dated
October 1, 2003, between XETA TECHNOLOGIES, INC. (“Borrower”) and BANK OF
OKLAHOMA, N.A. — Interest Rate Election

Ladies and Gentlemen:

     Please be advised that no Initial Default or Matured Default exists under
the Loan Agreement, and the Borrower hereby provides the following interest rate
election:

     A.     Revolving Line. (Insert applicable information as to the
(i) Adjusted Prime Rate or (ii) Adjusted LIBOR Rate, including requested
interest rate period)

     B.     Term Loan. (Insert applicable information as to the (i) Adjusted
Prime Rate or (ii) Adjusted LIBOR Rate, including requested interest rate
period)

     C.     Real Estate Loan. (Insert applicable information as to the (i)
Adjusted Prime Rate or (ii) Adjusted LIBOR Rate, including requested interest
rate period)

              “Borrower”       XETA CORPORATION., an Oklahoma corporation      
By            

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

      Date Received by Bank of Oklahoma:        

--------------------------------------------------------------------------------

-5-